Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 26 recites “a means for guiding an engagement portion of a second electrical connector into the slot.” As discussed in paragraphs [0072] and [0077] – [0079], the means for guiding includes tabs and tapered portions of the shell which are positioned to abut engagement portions of the second electrical connector.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 23 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,350,095 (“Arichika”).

Regarding claim 1, Arichika discloses an electrical connector, comprising:
an insulative member (11) having a slot (12) therein, a tapered portion (the lateral end portions of the housing, including at least the end walls and side walls which extend from the opening at the upper side of the housing to the flat interior floor 22, where the portion has tapering at each side wall and the end wall, see near 21c and 21b in Fig. 2) at an opening of the slot (the identified tapered portions at the lateral ends extend all the way to the opening to the housing), and a first recessed portion in the tapered portion (see the empty space A indicated below, which is a recess between portion 27 and 25, space A being defined by portions of the side and end walls and thus being a part of the identified tapered portion);
a plurality of contacts (61) disposed along parallel side walls of the slot (see Fig. 1), wherein the contacts comprise mating portions (65) that are elongated in a mating direction (65 has a length along a vertical mating direction); and
an electrically conductive member (51) bounding at least three sides of the insulative member (see 51 at the boundaries of three walls, Fig. 1) and comprising a first tab (the portion extending away from the main body portion 52, including portions 57a and 57d), wherein the first tab comprises a tapered portion disposed in the first recessed portion of the insulative member at the opening of the slot (the tab tapers as it approaches portion 57B and the tab extends downward to be disposed in the slot, see Figs. 3A and 3B).

    PNG
    media_image1.png
    418
    477
    media_image1.png
    Greyscale

Marked up version of Fig. 2 of Arichika

Regarding claim 2, Arichika discloses wherein:
the tab further comprises a straight portion extending into the slot in the mating direction (see portion 57b extending into recess 12a, where 57b has a straight edge on the outermost sides, and which extends along the vertical direction into the slot, see Figs. 3a-3b); and
the straight portion of the first tab extends beyond a distal tip of a mating portion of the plurality of contacts in the direction opposite the mating direction (57b extends downward beyond mating portion 65, see Fig. 3B).
Regarding claim 3, Arichika discloses wherein the insulative member (11) further comprises a second recessed portion (there is a second recess on the other side of member 25), the straight portions of the first tab being disposed in the first recessed portion (see Figs. 1 and 2).
Regarding claim 4, Arichika discloses wherein the first tab further comprises a connecting portion (57a) connected to the tapered portion (see Figs. 2) and extending in a direction perpendicular to the mating direction (57a extends along a direction perpendicular to the mating direction as it extends away from body portion 52).
Regarding claim 23, Arichika discloses an electrical connector, comprising:
an insulative housing (11) comprising a slot (22);
a plurality of contacts (61) disposed along a first wall of the insulative housing adjacent the slot (61 are along the side wall which includes portions 14 and 26a); and
an electromagnetic shielding shell (52) having a first portion at least partially surrounding the insulative housing (see portions 52 and 53) and a second portion (57, 57d, 57b) disposed along a second wall (the wall near the lead line of numeral 21b in Fig. 2) of the insulative housing adjacent the slot (57, 57b, 57d are adjacent slot 22);
wherein the insulative housing comprises a tapered portion (the lateral end portions of the housing, including at least the end walls and side walls which extend from the opening at the upper side of the housing to the flat interior floor 22, where the portion has tapering at each side wall and the end wall, see near 21c and 21b in Fig. 2), with a first recessed portion in the tapered portion along (see the empty space A indicated above, which is a recess between portion 27 and 25, space A being defined by portions of the side and end walls and thus being a part of the identified tapered portion) in the second wall, and the second portion of the electromagnetic shielding shell is at least partially disposed in the first recessed portion (see Figs. 1 – 2).
Regarding claim 24, Arichika discloses wherein mating portions (65) of the plurality of contacts are elongated in a mating direction (65 has a length along the vertical direction which is the mating direction), and the second portion of the electromagnetic shielding shell tapers in the mating direction (the outer edge of 57 tapers inward as it extends along the vertical direction, see Figs. 3a – 3b).
Regarding claim 25, Arichika discloses wherein the slot (22) is shaped to receive an engagement portion (the portion at and around portion 157, Fig. 4) of a second electrical connector (101), and wherein the second portion of the electromagnetic shielding shell is tapered to guide the engagement portion into the slot (57d will guide connector 101 into the slot and is tapered so as to present a broader upper engaging face while also presenting a further engaging face within the narrow slot within the housing).
Regarding claim 26, Arichika discloses wherein the second portion of the electromagnetic shielding shell comprises a means for guiding an engagement portion of a second electrical connector into the slot (57 presents a guiding face of a tab of the shell).
Regarding claim 27, Arichika discloses wherein the electromagnetic shielding shell further comprises a third portion (57b) extending from the second portion in the mating direction (57b extends further from 57d along the vertical direction), and wherein the third portion is at least partially disposed in the first recessed portion of the insulative housing (57b is within slot portion 12a).
Regarding claim 28, Arichika discloses wherein the second portion (57b) of the electromagnetic shielding shell is disposed along the first wall of the insulative housing (an outer edge of 57b is positioned along an inner portion of the first wall).
Regarding claim 29, Arichika discloses wherein:
the electromagnetic shielding shell further comprises a fourth portion (the portion 57 and 57s of the second shell member 52) disposed along a third wall (the opposite wall 21b) of the insulative housing adjacent the slot (see Fig. 1);
the insulative housing (11) further comprises a second recessed portion (second recess A on the other side of 25) along the third wall; and
the third portion of the electromagnetic shielding shell is disposed in the second recessed portion (see Figs. 1 – 2).
Regarding claim 30, Arichika discloses wherein the fourth portion is shaped to guide the engagement portion of the second electrical connector into the slot (57 and 57d of the second shell member 52 similar are shaped to present a guiding face for connector 101).
Regarding claim 31, Arichika discloses wherein the electromagnetic shielding shell further comprises a fifth portion (57b of the second shell) extending from the fourth portion in the mating direction (see Figs. 1 - 2), the fifth portion being disposed in the second recessed portion of the insulative housing (57b is within 12a).
Regarding claim 32, Arichika discloses wherein the fourth and fifth portions of the electromagnetic shielding shell are disposed along the first wall of the insulative housing (the edge of portions 57, 57d, and 57b is along an inner portion of the first wall, see Figs. 3a – 3b).
Regarding claim 33, Arichika discloses wherein the first and second recessed portions of the insulative housing are disposed along the first wall (each recess portion A spans between the long side walls of the housing thus both recesses have outermost portions which are disposed along the first wall).
Regarding claim 34, Arichika discloses wherein the tapered portion of the first tab is continuous along at least two walls of the slot (the tab is a continuous member and a lateral edge extends along a side wall and a rear face extends along the end wall).
Regarding claim 35, Arichika discloses wherein the tapered portion of the first tab is shaped such that, where disposed in the first recessed portion of the insulative member, the tapered portion of the first tab extends no farther into the slot than does the tapered portion of the insulative member (the end of the tapered tab does not extend all the way to interior wall 22 which is not farther than the side and end walls which extend all the way to wall 22, see Fig. 3B).




Claims 12 – 21 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,797,446 (“Liu”).

Regarding claim 12, Liu discloses an electrical connector, comprising:
an insulative member (10) comprising side walls (12 and 13) and end walls (14) bounding a slot (interior space 122 and the space bounded by the extend end wall portions 15);
a plurality of contacts (20) disposed along a first side wall of the side walls (see Fig. 1); and
a metal shell (30) comprising a body (portions 31 and 32) and a first tab (34) extending from the body (see Fig. 3), wherein the body surrounds the insulative member at least around the first side wall and the end walls (see Figs. 1 – 2), and the first tab extends over a first end wall of the end walls so as to bound a portion of the slot (34 extends over portion 15 to form a lateral boundary of the slot space).
Regarding claim 13, Liu discloses wherein the side walls (12 and 13) of the insulative member further comprise a second side wall parallel to the first side wall (there are two parallel walls 12/13), the first tab of the metal shell extending beyond the slot adjacent the first side wall in a direction along which the first side wall is spaced from the second side wall (portion 34, including a portion arranged adjacent side wall portion 12, extends out of the slot above the wall portion 15 and has a length running along portion 15, that length being along the direction along which the side walls are spaced).
Regarding claim 14, Liu discloses wherein the first tab of the metal shell extends beyond the slot adjacent the second side wall of the insulative member in the direction along which the first side wall is spaced from the second side wall (the tab 34 extends across the end wall to be adjacent the opposite side wall and extends beyond the slot along the spaced direction as discussed in the rejection of claim 13).
Regarding claim 15, Liu discloses wherein the first tab of the metal shell comprises:

a second portion disposed along the first side wall of the insulative member (a corner portion of the tab, including the barbed portion 340 and the wall portions extending to the barbed portion, such portions being situated at a far end of slot 150 closely adjacent to and also along the side wall 12); and
a third portion disposed along the second side wall of the insulative member (a second corner portion of the tab, including the barbed portion 340 and the wall portions extending to the barbed portion, such portions being situated at a far end of slot 150 closely adjacent to and also along the side wall 13).
Regarding claim 16, Liu discloses wherein the insulative member comprises a first recessed portion (150) in which at the first portion of the first tab is disposed (see Figs. 1 and 3).
Regarding claim 17, Liu discloses wherein the first, second and third portions of the first tab are disposed in the first recessed portion (see Figs. 1 and 3).
Regarding claim 18, Liu discloses wherein the plurality of contacts (20) comprise mating portions (see the bent portions of 20 which have a rounded mating point in Fig. 9) elongated in a mating direction (vertical direction as seen in Fig. 9), and wherein the first portion (the portion near the lead line of numeral 34 in Fig. 3) of the first tab (34) comprises a straight portion extending into the slot in the mating direction (see Fig. 3).
Regarding claim 19, Liu discloses wherein the second and third portions of the first tab each comprise a straight portion extending into the slot in the mating direction (the second and third portions include the corner walls meeting at barbs 340, and at least a lateral wall is straight and extends into the slot along the mating direction).
Regarding claim 20, Liu discloses wherein:
the insulative member further comprises a second recessed portion (there are two portions 150);

the second tab extends beyond the slot adjacent each of the first and second side walls in the direction along which the first side wall is spaced from the second side wall (the second tab 34 has the same structure as the first shield member and thus has this structure as explained in the rejection of claims 13 and 14); and
the second tab is disposed within the second recessed portion (see Figs. 1 – 3).
Regarding claim 21, Liu discloses wherein the second tab comprises a first portion disposed along the second end wall, a second portion disposed along the first side wall, and a third portion disposed along the second side wall (the second tab has these features as explained in the discussion of the same features of the first tab, see the rejection of claim 15).
Regarding claim 36, Liu discloses wherein the metal shell (30) is disposed around at least a portion of each side wall and end wall of the insulative member (see Figs. 1 – 3).
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding claims 1 and 23 that the tapered portion of the housing does not include a recess as required by the claims. Examiner cannot concur.
As discussed above, the tapered portion of the housing has been defined to be the end portions of the housing, including the end and side walls at the respective end portions. The whole span of the walls, from inner floor 22 up to the tips of each wall, define this tapered portion. Each of these walls has a complex contour, and as best seen in Figure 2 of Arichika each of these walls has an upper section which has a taper. The recess, pointed out above as section A, is below the upper section but is nevertheless defined by the end and side walls which have been defined to make up the tapered portion as claimed. In other words, the claims .
Allowable Subject Matter
Claims 5 – 11 are allowable. 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance for claim 5 and 22 can be found in the action mailed 02/08/2021.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833